         Case 2:20-cv-01323-RAJ-JRC Document 133 Filed 08/16/21 Page 1 of 3




 1                                                               The Honorable Richard A. Jones
                                                               The Honorable J. Richard Creatura
 2

 3

 4

 5

 6

 7                           UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WASHINGTON
 8                                    AT SEATTLE
 9   EL PAPEL, LLC, et al.,                               NO. 2:20-cv-01323-RAJ-JRC
10                             Plaintiffs,                DEFENDANTS’ JOINT NOTICE
                                                          OF SUPPLEMENTAL
11          v.                                            AUTHORITY
12   JENNY A. DURKAN, in her official
     capacity as the Mayor of the City of
13   Seattle; THE CITY OF SEATTLE, a
     municipal corporation; and ROBERT W.
14   FERGUSON, in his official capacity as
     Attorney General of the State of
15   Washington,
16                             Defendants.
17

18          Pursuant to LCR 7(n), Defendants respectfully submit the following supplemental

19   authority in support of their Cross-Motions for Summary Judgment and reply briefs in support

20   of those motions (Dkt. Nos. 103, 104, 120, and 121):

21          1.      The Centers for Disease Control and Prevention Order, Temporary

22   Halt in Residential Evictions in Communities with Substantial or High Levels of

23   Community Transmission of COVID-19 to Prevent the Further Spread of COVID-19 (Aug. 3,

24   2021), available at https://www.cdc.gov/coronavirus/2019-ncov/communication/Signed-CDC-

25   Eviction-Order.pdf. The order is effective through October 3, 2021, in counties experiencing

26   substantial or high levels of COVID-19 transmission. The order is attached at Exhibit 1.



       DEFENDANTS’ JOINT NOTICE OF                    1               ATTORNEY GENERAL OF WASHINGTON
                                                                           Complex Litigation Division
       SUPPLEMENTAL AUTHORITY                                               800 5th Avenue, Suite 2000
       NO. 2:20-cv-01323-RAJ-JRC                                             Seattle, WA 98104-3188
                                                                                  (206) 474-7744
         Case 2:20-cv-01323-RAJ-JRC Document 133 Filed 08/16/21 Page 2 of 3




 1          2.      The Centers for Disease Control and Prevention COVID Data Tracker, COVID-
 2   19 Integrated County View, https://covid.cdc.gov/covid-data-tracker/#county-view (last visited
 3   August 9, 2021). The webpage shows all Washington counties experiencing substantial or high
 4   levels of COVID-19 transmission. King County has a high level of COVID-19 transmission. The
 5   PDF of this webpage is attached at Exhibit 2.
 6          3.      The recent order of the U.S. District Court for the Southern District of California
 7   denying Plaintiff’s motion for preliminary injunction, granting request for judicial notice, and
 8   denying motion to expedite as moot in Southern California Rental Housing Association v.
 9   County of San Diego, No. 3:21cv912-L-DEB, 2021 WL 3171919 (S.D. Cal. July 26, 2021). The
10   order is attached at Exhibit 3.
11          DATED this 16th day of August, 2021.
12   ROBERT W. FERGUSON
      Attorney General
13

14   /s/ Cristina Sepe                                      /s/ Jeffrey S. Weber, WSBA #24496
     CRISTINA SEPE, WSBA No. 53609                          /s/ Roger D. Wynne, WSBA #23399
15   BRIAN H. ROWE, WSBA No. 56817                          /s/ Derrick De Vera, WSBA #49954
       Assistant Attorneys General                          /s/ Erica R. Franklin, WSBA #43477
16   JEFFREY T. EVEN, WSBA No. 20367                        Seattle City Attorney’s Office
       Deputy Solicitor General                             701 Fifth Ave., Suite 2050
17   800 Fifth Avenue, Suite 2000                           Seattle, WA 98104-7095
     Seattle, WA 98104                                      Ph: (206) 684-8200
18   (206) 474-7744                                         jeff.weber@seattle.gov
     (360) 753-6200                                         roger.wynne@seattle.gov
19   cristina.sepe@atg.wa.gov                               derrick.devera@seattle.gov
     brian.rowe@atg.wa.gov                                  erica.franklin@seattle.gov
20   jeffrey.even@atg.wa.gov
                                                            Attorneys for Defendants City of
21    Attorneys for Defendant Robert W. Ferguson,           Seattle and Jenny A. Durkan, in her
      in his official capacity as Attorney General of       official capacity as the Mayor of the
22    the State of Washington                               City of Seattle
23

24

25

26



       DEFENDANTS’ JOINT NOTICE OF                      2                 ATTORNEY GENERAL OF WASHINGTON
                                                                               Complex Litigation Division
       SUPPLEMENTAL AUTHORITY                                                   800 5th Avenue, Suite 2000
       NO. 2:20-cv-01323-RAJ-JRC                                                 Seattle, WA 98104-3188
                                                                                      (206) 474-7744
         Case 2:20-cv-01323-RAJ-JRC Document 133 Filed 08/16/21 Page 3 of 3




 1                                   DECLARATION OF SERVICE
 2          I hereby declare that on this day I caused the foregoing document to be electronically

 3   filed with the Clerk of the Court using the Court’s CM/ECF System which will send notification

 4   of such filing to all counsel of record.

 5          DATED this 16th day of August, 2021, at Tacoma, Washington.

 6
                                                /s/ Cristina Sepe
 7                                              CRISTINA SEPE, WSBA No. 53609
                                                Assistant Attorney General
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26



       DEFENDANTS’ JOINT NOTICE OF                    3              ATTORNEY GENERAL OF WASHINGTON
                                                                          Complex Litigation Division
       SUPPLEMENTAL AUTHORITY                                              800 5th Avenue, Suite 2000
       NO. 2:20-cv-01323-RAJ-JRC                                            Seattle, WA 98104-3188
                                                                                 (206) 474-7744
